[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-2143

MARIA ROSENTHAL,

Plaintiff, Appellant,

v.

LARRY E. BANKS,
ADMINISTRATIVE APPEALS JUDGE OF
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

Defendant, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Joseph L. Tauro, U.S. District Judge]



Before

Boudin, Circuit Judge,
Coffin, Senior Circuit Judge,
and Lynch, Circuit Judge.



Maria Rosenthal on brief pro se.
Donald K. Stern, United States Attorney, and Michael J. Pineault,
Assistant United States Attorney, on brief for appellee.



APRIL 28, 1998


Per Curiam.  We have reviewed the record in this case,
including the briefs of the parties.  We affirm the decision of
the district court essentially for the reasons given in its
memorandum, dated August 27, 1997.
Affirmed.